Exhibit 10.31

J. ALEXANDER’S HOLDINGS, INC. (THE “COMPANY”)

 

SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION

 

I. DIRECTOR COMPENSATION. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

RETAINERS

2017

 

Board Retainers

$

45,000

 

 

In addition, annual retainer fees for non-employee directors serving as a chair
of any standing committee of the Board.  The additional retainer fee for
committee chairs for 2017 are $15,000 for the Audit Committee, $10,000 for the
Compensation Committee, and $7,500 for the Nominating and Corporate Governance
Committee. Each director who is not also an employee of the Company is eligible
for grants of non-qualified stock options under the Amended J. Alexander’s
Holdings, Inc. 2015 Equity Incentive Plan, as amended (the “2015 Equity
Incentive Plan”). Each non-employee director was granted 20,000 stock options in
each of the 2015 and 2016 fiscal years. No non-employee director is eligible for
a grant of incentive stock options under the 2015 Equity Incentive Plan.

 

II. EXECUTIVE OFFICER COMPENSATION. The following table sets forth the fiscal
2017 annual base salaries and the fiscal 2016 incentive compensation cash bonus
awards provided for the Company’s Chief Executive Officer, Chief Financial
Officer and other highly compensated executive officers (the “Named Officers”).

 

 

 

 

 

FISCAL 2016

 

 

2017

 

CASH

 

 

BASE

 

BONUS

 

EXECUTIVE OFFICER

SALARY

 

AMOUNT

 

Lonnie J. Stout II

$

550,000

 

$

345,000

 

Mark A. Parkey

 

240,000

 

 

71,000

 

J. Michael Moore

 

240,000

 

 

71,000

 

 

The following table sets forth the fiscal 2017 cash bonus targets as a
percentage of 2017 base salary set for the Company’s Named Officers pursuant to
a 2017 cash incentive bonus plan under the 2015 Equity Incentive Plan.

 

EXECUTIVE OFFICER

THRESHOLD

 

TARGET

 

MAXIMUM

 

Lonnie J. Stout II

 

50%

 

 

100%

 

 

200%

 

Mark A. Parkey

 

25%

 

 

50%

 

 

100%

 

J. Michael Moore

 

25%

 

 

50%

 

 

100%

 

 

The bonuses will generally be determined based upon the Company’s achieving
designated levels of earnings before net interest expense, income taxes,
depreciation, amortization, pre-opening expense, certain impairment charges, if
applicable, any restaurant closing costs, any transaction and integration
expenses, if applicable, any non-cash compensation, any loss from discontinued
operations, any change in deferred compensation accruals that result from
interest rate changes, and any other items that do not reflect our performance
for a given fiscal year, or “adjusted EBITDA.”

 

The Named Officers are also eligible to receive incentive equity awards pursuant
to the 2015 Equity Incentive Plan.

 

III. ADDITIONAL INFORMATION. The foregoing information is summary in nature.
Additional information regarding director and Named Officer compensation will be
provided in the Company’s proxy statement to be filed in connection with the
2017 annual meeting of shareholders.

 